CONTACT: Daniel T. Hendrix Chairman and Chief Executive Officer Patrick C. Lynch Senior Vice President and Chief Financial Officer (770) 437-6800 Bruce Brooks, Interface, Inc. (404) 543-3530, bruce.brooks@interface.com FOR IMMEDIATE RELEASE INTERFACE REPORTS FOURTH QUARTER AND FISCAL YEAR 2014 RESULTS ATLANTA, Georgia, February 18, 2015 – Interface, Inc. (Nasdaq: TILE), a worldwide carpet tile company and global leader in sustainability, today announced results for the fourth quarter and fiscal year ended December 28, 2014. “The fourth quarter was a strong finish to the year, as improving demand and manufacturing efficiency, along with our cost cutting initiatives, made for a speedy and robust recovery after the challenges we faced in the third quarter,” said Daniel T. Hendrix, Chairman and Chief Executive Officer of the Company.“Sales surged upward in both the Americas and Asia-Pacific, and particularly in two of our largest geographic markets – the U.S. and Australia.We also saw an encouraging sales improvement in local currency in Europe, but translation of the declining Euro flipped the result into a small year over year decline as reported in U.S. dollars.The higher demand levels led to increased manufacturing throughput and enhanced gross margin on a sequential basis, putting us back on track for continued improvement toward the level we realized a year ago.We also drove down our SG&A expenses, achieving a level as a percentage of sales that we haven’t seen in several years, and keeping us on target to reach our goal of $250 million for this year.Considering where we were just four months ago, I couldn’t have asked for much better performance in the fourth quarter.” FOURTH QUARTER 2& HIGHLIGHTS Sales:Sales for the fourth quarter of 2014 were $272.1 million, an increase of 8.1% from sales of $251.7 million in the fourth quarter of 2013. · Fourth quarter sales in our Americas business increased 11.8% year over year, with robust growth in the corporate office market (up 10%) as well as non-office segments (up 13% in the aggregate).Most of the non-office growth was in the hospitality segment (almost double the relatively small comparable in the fourth quarter last year) along with the retail (up 20%) and government (up 12%) segments.Education (down 2%) and healthcare (down 3%) were the only declining segments.FLOR sales were essentially even year over year. · In our Europe division, sales in local currency increased 6.5% compared with the fourth quarter last year, primarily due to gains in the corporate office market (up 13%), which were somewhat offset by softening non-office segments (down 13% in the aggregate).However, due to the sharp decline of the Euro versus the U.S. dollar, the sales result translated into a decline of 2.2% year over year as reported in U.S. dollars. · Our Asia-Pacific business had the largest percentage sales increase, posting 13.4% growth over the fourth quarter last year.We saw a strong resurgence in demand in Australia during the quarter, particularly when compared with last year’s fire-affected result.Southeast Asia and India recorded much improved top lines, with more modest growth of sales in China. Operating Income:Operating income in the fourth quarter of 2014 was $26.7 million, or 9.8% of sales.This compares with operating income in the fourth quarter of 2013 of $25.0 million, or 10.0% of sales, excluding a gain of $7.0 million (or $0.05 per share after-tax) from the final settlement of our insurance claim regarding the 2012 fire in Australia.Including this gain, operating income in the 2013 fourth quarter was $32.0 million, or 12.7% of sales. Net Income:Net income in the fourth quarter of 2014 was $15.8 million, or $0.24 per diluted share, excluding $12.0 million of debt retirement expenses arising from our bond redemption and refinancing during the quarter.This compares with net income of $13.0 million, or $0.20 per diluted share, in the fourth quarter of 2013, excluding the aforementioned gain related to our fire insurance claim as well as $1.7 million, or $0.02 per diluted share, of debt retirement expenses.With all items included, net income during the 2014 fourth quarter was $8.1 million, or $0.12 per diluted share, versus $15.3 million, or $0.23 per diluted share, in the fourth quarter of 2013. Patrick C. Lynch, Senior Vice President and Chief Financial Officer, commented, “Operationally, our business improved on a sequential basis versus the third quarter, with higher mill production levels and gross margin rising over 40 basis points to 33.6%.Even more key to the success of the quarter was that SG&A expenses, as a percentage of sales, declined 280 basis points to 23.8%, versus 26.6% in the prior year period.We completed our bond redemption and refinancing during the quarter, and began to realize the benefits of lower interest expense.In addition, pursuant to our new share repurchase program, we repurchased the full annual allotment of 500,000 shares during the fourth quarter at a weighted average price of $15.30 per share.” FISCAL YEAR 2 Sales:For the full year 2014, sales were $1,003.9 million, compared with $960.0 million in 2013, an increase of 4.6%. Operating Income:Operating income for 2014 was $82.7 million, or 8.2% of sales, excluding the previously announced $12.4 million restructuring and asset impairment charge in the third quarter.In 2013, operating income was $88.7 million, or 9.2% of sales, excluding the $7.0 million gain from the settlement of our fire insurance claim.Including all items, operating income in 2014 was $70.3 million, or 7.0% of sales, compared with 2013 operating income of $95.6 million, or 10.0% of sales. Net Income:For 2014, the Company’s net income was $24.8 million, or $0.37 per diluted share, which includes the above-described restructuring and asset impairment charge and debt retirement costs.Excluding those items, 2014 net income was $41.2 million, or $0.62 per diluted share.The Company’s 2013 net income was $48.3 million, or $0.73 per diluted share, which includes the above-described fire insurance settlement, debt retirement costs and a previously reported tax dispute resolution benefit of $1.9 million.Excluding those items, net income for 2013 was $44.1 million, or $0.67 per diluted share. Mr. Hendrix concluded, “I’m very pleased with the trajectory of our business as we er offers or other transactions for our stock that could result in shareholders receiving a premium over the market price for our stock.”Any forward-looking statements are made pursuant to the Private Securities Litigation Reform Act of 1995 and, as such, speak only as of the date made.The Company assumes no responsibility to update or revise forward-looking statements made in this press release and cautions readers not to place undue reliance on any such forward-looking statements. - TABLES FOLLOW – Consolidated Condensed Statements of Operations Three Months Ended Twelve Months Ended (In thousands, except per share data) 12/28/14 12/29/13 12/28/14 12/29/13 Net Sales $ Cost of Sales Gross Profit Selling, General & Administrative Expenses Restructuring and Asset Impairment Charges Gain Related to Australia Fire ) ) Operating Income Interest Expense Debt Retirement Expenses Other Expense, Net Income Before Taxes Income Tax Expense Net Income $ Earnings Per Share – Basic $ Earnings Per Share – Diluted $ Common Shares Outstanding – Basic Common Shares Outstanding – Diluted Orders from Continuing Operations Consolidated Condensed Balance Sheets (In thousands) 12/28/14 12/29/13 Assets Cash $ $ Accounts Receivable Inventory Other Current Assets Total Current Assets Property, Plant & Equipment Other Assets Total Assets $ $ Liabilities Accounts Payable $ $ Accrued Liabilities Total Current Liabilities Senior Notes Long-Term Debt Other Long-Term Liabilities Total Liabilities Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ Consolidated Condensed Statements of Cash Flows Twelve Months Ended (In millions) 12/28/14 12/29/13 Net Income $ $ Depreciation and Amortization Deferred Income Taxes and Other Items ) Cash Received from Insurance Company Change in Working Capital Accounts Receivable ) Inventories ) Prepaids ) Accounts Payable and Accrued Expenses ) Cash Provided from Operating Activities Cash Used in Investing Activities ) ) Cash Used in Financing Activities ) ) Effect of Exchange Rate Changes on Cash ) ) Net Increase (Decrease) in Cash $ ) $ ) Reconciliation of Non-GAAP Performance Measures to GAAP Performance Measures (In millions, except per share amounts) Twelve Months Ended Twelve Months Ended 12/28/14 12/29/13 Operating Income, Excluding Restructuring and Asset Impairment Charges and Gain Related to Australia Fire $ $ Restructuring and Asset Impairment Charges ) Gain Related to Australia Fire Operating Income, As Reported $ $ Twelve Months Ended TwelveMonths Ended 12/28/14 12/29/13 Net Income Excluding Restructuring and Asset Impairment Charges, Gain Related to Australia Fire, Debt Retirement Expenses and Tax Dispute Resolution $ $ Restructuring and Asset Impairment Charges (net of tax of $3.6 million) ) Gain Related to Australia Fire (net of tax of $3.6 million) Debt Retirement Expenses (net of tax of $4.2 million in 2014 and $0.6 million in 2013) ) ) Tax Dispute Resolution Net Income, As Reported $ $ Twelve Months Ended Twelve MonthsEnded 12/28/14 12/29/13 Diluted Earnings Per Share, Excluding Restructuring and Asset Impairment Charges, Gain Related to Australia Fire, Debt Retirement Expenses and Tax Dispute Resolution $ $ Restructuring and Asset Impairment Charges, After Tax ) Gain Related to Australia Fire, After Tax Debt Retirement Expenses, After Tax ) ) Tax Dispute Resolution Diluted Earnings Per Share, As Reported $ $ Three Months Ended 12/29/13 Operating Income, Excluding Gain Related to Australia Fire $ Gain Related to Australia Fire Operating Income, As Reported $ Three Months Ended Three Months Ended 12/28/14 12/29/13 Net Income, Excluding Gain Related to Australia Fireand Debt Retirement Expenses $ $ Gain Related to Australia Fire (net of tax of $3.6 million) Debt Retirement Expenses (net of tax of $4.2 million in 2014 and $0.6 million in 2013) ) ) Net Income, As Reported $ $ Three Months Ended Three Months Ended 12/28/14 12/29/13 Diluted Earnings Per Share, Excluding Gain Related to Australia Fire and Debt Retirement Expenses $ $ Gain Related to Australia Fire, After Tax Debt Retirement Expenses, After Tax ) ) Diluted Earnings Per Share, As Reported $ $ The Company believes that the above non-GAAP performance measures, which management uses in managing and evaluating the Company’s business, may provide users of the Company’s financial information with additional meaningful bases for comparing the Company’s current results and results in a prior period, as these measures reflect factors that are unique to one period relative to the comparable period.However, these non-GAAP performance measures should be viewed in addition to, and not as an alternative for, the Company’s reported results under accounting principles generally accepted in the United States.Tax effects identified above (when applicable) are calculated using the statutory tax rate for the jurisdictions in which the charge or income occurred. ###
